      
     

   

' t ,f.
\“‘ ,`ii;; '

H~ ' *~“\"”"‘…~`; NEW MEX|CQ

IN THE UNITED STATES DISTRICT COURT JAN 2 2 2019
FOR THE DISTRICT OF NEW MEXICO \

UNITED STATES OF AMERICA,

Plaintiff, No. lS-MJ-03427-BPB

v.
ANDREW TRE BETTELYOUN,

Defendant.

\_/\/\'/\/\./\./\./\_/

SECOND ORDER TOLLING SPEEDY TRIAL TIME C()MPUTATION

The Court having reviewed the Second Waiver of T ime for Grand Jury Presentment and
Requestfor Order Tolling Speedy Trial Computatz'on (Doc. 13), and finding that the Court
previously tolled the speedy indictment computation for sixty days (Doc. 10), now finds that the
ends of justice served by allowing the request to toll the speedy indictment computation for an
additional thirty days outweigh the interest of the defendant and public in a speedy indictment
The Court expressly finds that the public and defendant’s interests in a speedy indictment is
outweighed by (1) the public’s interest in a reasonably expeditious resolution of the case; (2) the
public’s interest in relieving the burden that would be placed on judicial, prosecutorial, defense,
and law enforcement resources if the case proceeded to a speedy indictment; and (3) the potential
benefit conferred upon the defendant in an expedited resolution of the case.

IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that pursuant to 18

U.S.C. § 3161(h)(7)(A), an additional period of time not to exceed 30 days (for a total of 120

days) is hereby excluded from the computation of a speedy indictment under 18 U.S.C. §

//
UNI'l;E/l/) STATES MAGISTRA;l"/E JUDGE
/

3161(b).

 

